DETAILED ACTION
Claims 1-4 and 6-23 are allowed.
This office action is responsive to the amendment filed on 11/23/20.  As directed by the amendment: claims 1 and 16 have been amended; claim 5 has been cancelled and no claims have been added.  Thus, claims 1-4 and 6-23 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a system for preparing at least one food which includes the claimed cooking chamber, energy unit, at least one food, in which the energy unit comprises at least two transmission antennae, and wherein at least one transmission antenna or each transmission antenna of the at least two transmission antennae or the at least one frequency signal transmitter are actuated by the control unit in such a way that constructive interferences or destructive interferences of the electromagnetic radiations, which are emitted by the at least two transmission antenna, predetermined for the formation of radiation zones or temperature zones in the cooking chamber, are generated in the cooking chamber as recited in Claim 1.
          The closest prior art references of record are Torres (WO 2012/073113) and Seddik (WO 2015/196218).  While Seddik was cited for its teachings related to enable selecting and directing energy to only specific areas within the cavity of an oven and the controller may convert the user’s heat drawing and time selections into a series of on/off sequences to the power sources; however it is submitted that such a teaching is not the same as providing constructive interferences or destructive interferences of he electromagnetic radiations as recited in the instant patent application’s amended claim 1.   Further, as claimed, because “at least two transmitting antennas” are provided, which are each “spaced apart” from each other, electromagnetic waves are emitted in to the cooking chamber to at least two points.   These waves collide with each other, causing interference.  This can lead to an amplification or an attenuation of 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761